Citation Nr: 0806670	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran changed residences and the case is 
now under the jurisdiction of the Philadelphia, Pennsylvania 
RO.

In December 2004, the Board remanded the veteran's claim for 
issuance of a statement of the case (SOC) and the veteran 
perfected his appeal as to the matter.  In September 2006, 
his claim was again remanded so that the veteran could be 
afforded an opportunity to testify before a Veterans Law 
Judge. 

In October 2007, the veteran, sitting at the Wilkes-Barre, 
Pennsylvania, VA Medical Center, testified during a hearing, 
conducted via video conference, with the undersigned sitting 
at the Board's main office in Washington, D.C.  A copy of the 
hearing transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that the previously assigned 10 percent 
disability rating for his service-connected bilateral hearing 
loss should not have been reduced to a noncompensable rating.  
He seeks to have the 10 percent rating restored. 

During the veteran's October 2007 Board hearing, he testified 
that his bilateral hearing loss worsened since his last VA 
audiological evaluation in June 2005.  He also reported 
having yearly VA audiograms, with the last such audiogram 
conducted in approximately April 2007.  The veteran's claims 
file does not contain any VA treatment records (excluding VA 
examination reports) dated after October 2002.  Hence, there 
appear to be some pertinent medical records that are not yet 
associated with the claim files.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As well, the medical evidence in this case is somewhat 
conflicting.  In June 2000, the February 2000 VA audiometric 
examiner attempted to reconcile the fluctuations shown in the 
veteran's March 1998, July 1999, and February 2000 
audiometric findings, and concluded that the February 2000 
findings were considered accurate.  The March 2001 and 
December 2001 VA audiograms reflect fluctuations in severity.

The Board believes that the veteran should be afforded a new 
VA examination to determine the current severity of his 
service-connected bilateral hearing loss disability and 
reconcile the fluctuations in severity as shown by the 
audiometric findings.  

Finally, the Board notes that as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  During the pendency of this appeal the 
United States Court of Appeals for Veterans Claims issued a 
decision in the appeal of Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008), which clarified what 
notice must be provided to a veteran who files a claim for an 
increased rating.  The veteran should be sent a letter 
providing him with proper notice for his claim regarding the 
propriety of the rating reduction from 10 percent to 
noncompensable for his service-connected bilateral hearing 
loss, as is required by the VCAA, its implementing 
regulations, and pertinent case law.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a letter regarding 
his claim for restoration of a 10 percent 
disability evaluation for his bilateral hearing 
loss, that provides proper VCAA notice as is 
required by 38 U.S.C.A. §§ 5102, 5103, 5103A, 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008), and any other applicable 
legal precedent.

2	The AMC/RO should request all VA medical records 
regarding the veteran's treatment for the period 
from October 2002 to the present.  If any 
records are unavailable, a note to that effect 
should be placed in the file and the veteran and 
his representative so advised in writing.

3	Then, the veteran should be scheduled for 
appropriate VA examinations, i.e., ear, nose and 
throat (ENT) (preferably performed by a 
physician) and audiology, to determine the 
current severity of his bilateral hearing loss.  
All indicated tests and studies should be 
performed and all clinical findings reported in 
detail.  The claims files should be made 
available to and considered by the ENT 
specialist prior to making an opinion.

The ENT specialist is particularly 
asked to reconcile the findings of 
the VA audiograms in March 1998, 
April and July 1999, and February 
2000, the opinion of the VA 
audiologist in June 2000 (to the 
effect that the results of the 
February 2000 exam were considered 
accurate), and results of the VA 
audiograms in January, March, and 
December 2001, March 2002, and 
June 2005.  A rationale should be 
provided for all opinions 
expressed.  The examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.

4.  Thereafter, the AMC/RO should 
readjudicate the veteran's claim for 
restoration of a 10 percent disability 
evaluation for bilateral hearing loss.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



